Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the special master, Patrick H. Head, who recommends that the Court accept the petition for voluntary surrender of license filed by Respondent Hendrickx H. Toussaint (State Bar No. 723334), after the State Bar filed a Formal Complaint against him. In the petition Toussaint admits that he violated Rule 1.15 (I) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).
In the petition Toussaint admits that he agreed to serve as escrow agent for transactions between companies seeking to acquire, rehabilitate and resell 36 residential properties. In connection therewith Toussaint received fiduciary funds from one of the companies to be used in the transactions. Between July 2009 and April 2010, Toussaint conducted over 60 counter transactions on his trust account involving fiduciary funds and failed to keep records regarding the source of the deposits or the payees on the withdrawals. Toussaint currently is the subject of a federal criminal investigation for his conduct related to these transactions. Toussaint admits that he violated Rule 1.15 (I) when he failed to keep complete records regarding the transactions. The State Bar and the special master recommend that the Court accept Toussaint’s petition for voluntary surrender of his license.
We have reviewed the record and accept the petition for voluntary surrender of Toussaint’s license to practice law in Georgia. As a voluntary surrender of license is tantamount to disbarment, see Bar Rule 4-110 (f), we hereby order that the name of Hendrickx H. Toussaint be removed from the rolls of persons entitled to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

Lawrence E. Diamond, for Toussaint.